      Case 3:19-cv-04238-MMC Document 164 Filed 05/26/20 Page 1 of 5




 1 Sean S. Pak (SBN 219032)
   seanpak@quinnemanuel.com
 2 Iman Lordgooei (SBN 251320)
   imanlordgooei@quinnemanuel.com
 3 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   50 California Street, 22nd Floor
 4 San Francisco, CA 94111
   Telephone: (415) 875-6600
 5 Facsimile: (415) 875-6700

 6 Jodie W. Cheng (SBN 292330)
   jwcheng@jwc-legal.com
 7 JWC LEGAL
   One Market Plaza, Suite 3600
 8 San Francisco, California 94105
   Telephone: (415) 293-8308
 9
   Attorneys for Plaintiffs,
10 Proofpoint, Inc. and Cloudmark LLC

11
                                UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13
                                   SAN FRANCISCO DIVISION
14

15 PROOFPOINT, INC.; CLOUDMARK LLC             CASE NO. 3:19-cv-04238-MMC (RMI)

16
                 Plaintiffs,                   PLAINTIFFS’ MOTION TO CHANGE
17                                             TIME PURSUANT TO CIVIL L.R. 6-3
          v.
18
                                               Court: Courtroom 7 – 19th Floor
19 VADE SECURE, INCORPORATED; VADE             Judge: Hon. Maxine M. Chesney
   SECURE SASU; OLIVIER LEMARIÉ
20

21               Defendants.

22

23

24

25

26

27

28
       Case 3:19-cv-04238-MMC Document 164 Filed 05/26/20 Page 2 of 5




 1          Pursuant to Civil L.R. 6-3, Plaintiffs Proofpoint, Inc. (“Proofpoint”) and Cloudmark LLC

 2 (“Cloudmark”) (collectively, “Plaintiffs”) hereby request that the Pretrial Preparation Order (Dkt.

 3 63) be modified to extend the Deadline to Amend Pleadings therein from May 28, 2020 to August

 4 14, 2020. At the time the Court set this deadline, it was contemplated that discovery would proceed

 5 in this action forthwith, and that, by May 28, 2020, the parties would have conducted sufficient

 6 discovery to file any necessary amendments to their pleadings. Unfortunately, that has not been the

 7 case. Rather, Defendants Vade Secure, Incorporated, Vase Secure SASU, and Olivier Lemarié

 8 (collectively, “Defendants”) raised unsuccessful objections to discovery ad seriatim, significantly

 9 delaying discovery in this case. Indeed, Defendants produced their first document just this past

10 Friday, May 22, 2020—nearly 7 months into discovery. Given the lack of discovery to date,

11 Plaintiffs respectfully request that the deadline to amend pleadings be extended until at least August

12 14, 2020. The extension is necessary to provide Plaintiffs time—albeit less time than originally

13 contemplated when the deadline was set to May 28—to assess Defendants’ recent and forthcoming

14 discovery and to identify necessary amendments to the pleadings. Despite Plaintiffs’ efforts,

15 Defendants have refused to stipulate to the requested extension of time.

16     I.   DEFENDANTS’ FAILURE TO ENGAGE IN DISCOVERY FOR THE PAST 7
17          MONTHS
18          The extension of time is being sought to address the lack of any meaningful discovery from

19 Defendants since the outset of this case. Plaintiffs served their first set of discovery requests in this

20 action on October 10, 2019. (Dkts. 91-1, 91-2, 91-3.) Shortly thereafter, this Court held a case

21 management conference (Dkt. 62) and issued a Pretrial Preparation Order (Dkt. 63) setting, inter

22 alia, the deadline to amend pleadings to May 28, 2020—roughly 7 months after the opening of

23 discovery. Since that time, Defendants have repeatedly resisted discovery in this case, raising

24 objections ad seriatim, and forcing extensive motion practice. (See, e.g., Dkt. 78 (Plaintiffs’ motion

25 to compel); Dkt. 91 (joint discovery letter brief regarding Plaintiffs’ motion to compel); Dkt. 112

26 (order granting motion to compel); Dkts. 121-123 (Defendants’ motions for reconsideration and

27 relief from order, and motion to stay discovery); Dkt 145 (joint discovery letter brief regarding

28 Defendants’ motion for protective order from discovery); Dkt. 149 (order denying Defendants’

                                                      1               Case No. 3:19-cv-04238-MMC (RMI)
                                        PLAINTIFFS’ MOTION TO CHANGE TIME PURSUANT TO CIVIL L.R. 6-3
       Case 3:19-cv-04238-MMC Document 164 Filed 05/26/20 Page 3 of 5




 1 motions for reconsideration and protective order); Dkts. 152, 154 (Defendants’ motion for relief

 2 from order and motion to stay discovery).) On May 12, 2020, this Court issued an Order finally

 3 disposing of Defendants’ latest objections to discovery.

 4          Throughout this time, Defendants refused to provide any discovery. Indeed, Defendants did

 5 not produce a single document in this case until just this past Friday, May 22, 2020. Even now,

 6 based on Plaintiffs’ preliminary review, Defendants’ document production is woefully deficient.

 7 For example, Defendant Lemarié still has not produced a single document, and Vade’s production

 8 only includes 49 documents identifying Mr. Lemarié as a custodian.

 9   II.    PLAINTIFFS’ EFFORTS TO OBTAIN A STIPULATION FOR THE EXTENSION
10          OF TIME
11          Despite the expectation that the parties would have engaged in significant discovery by the

12 deadline to amend pleadings, that deadline is now impending, with discovery still in its infancy.

13 Accordingly, on May 6, 2020, Plaintiffs asked Defendants to stipulate to extending the deadline to

14 amend pleadings and, on May 8, explained that the rationale for doing so was to provide the parties

15 time to engage in discovery. (Ex. A; Ex. B.)

16          On May 12, Defendants’ counsel declined to stipulate, but on May 13, indicated they were

17 reconsidering Plaintiffs’ request. (Ex. C; Ex. D.)

18          On May 18, Plaintiffs again asked for Defendants’ position.       (Ex. E.)   On May 21,

19 Defendants finally informed Plaintiffs that they object to any proposal to extend the deadline to

20 amend pleadings. (Ex. F.)

21 III.     THERE IS GOOD CAUSE FOR THE REQUESTED EXTENSION
22          Good cause exists to extend the deadline to amend pleadings. The original deadline was set

23 under the assumption that parties would have conducted more than 6 months of discovery. Yet, due

24 to Defendants’ delays, Plaintiffs have only within the past week received documents in this case,

25 and, even so, Defendants’ document production remains deficient. In order to investigate the facts

26 regarding Defendants’ conduct, the extent of Plaintiffs’ injuries, and any additional claims and

27 remedies corresponding thereto, Plaintiffs need time to receive and review discovery from

28

                                                    2               Case No. 3:19-cv-04238-MMC (RMI)
                                      PLAINTIFFS’ MOTION TO CHANGE TIME PURSUANT TO CIVIL L.R. 6-3
       Case 3:19-cv-04238-MMC Document 164 Filed 05/26/20 Page 4 of 5




 1 Defendants. Plaintiffs, therefore, request a short, 2.5 month extension of the deadline to amend

 2 pleadings to August 14, 2020.

 3         Without the extension, Plaintiffs would be prejudiced, since they would be required to seek

 4 leave of court for each and every amendment to the pleadings that may arise through Plaintiffs’

 5 investigation and review of discovery in this case. As mentioned, the original deadline to amend

 6 pleadings was set for May 28 with the expectation that the parties would be able to engage in

 7 significant discovery, and that obvious amendments to the pleadings could therefore be made

 8 without wasting the parties’ and the Court’s resources engaging in motion practice.

 9         Moreover, there have been no previous time modifications to the Pretrial Preparation Order

10 in this case, nor would the requested extension have any effect on the remaining schedule for the

11 case.

12   IV.   CONCLUSION
13         For the foregoing reasons, Plaintiffs respectfully requests that the Court grant the motion to

14 extend the deadline to amend pleadings.

15

16 DATED: May 26, 2020                         Respectfully Submitted,

17

18                                               By /s/ Sean S. Pak
                                                   Sean S. Pak
19                                                 QUINN EMANUEL URQUHART &
                                                   SULLIVAN, LLP
20                                                 Sean S. Pak (SBN 219032)
                                                   seanpak@quinnemanuel.com
21                                                 Iman Lordgooei (SBN 251320)
                                                   imanlordgooei@quinnemanuel.com
22                                                 50 California Street, 22nd Floor
                                                   San Francisco, CA 94111
23                                                 Telephone: (415) 875-6600
                                                   Facsimile: (415) 875-6700
24

25                                                  JWC LEGAL
                                                    Jodie W. Cheng (SBN 292330)
26                                                  jwcheng@jwc-legal.com
                                                    One Market Street
27                                                  Spear Tower, 36th Floor
                                                    San Francisco, CA 94105
28                                                  Telephone: (415) 293-8308


                                                    3               Case No. 3:19-cv-04238-MMC (RMI)
                                      PLAINTIFFS’ MOTION TO CHANGE TIME PURSUANT TO CIVIL L.R. 6-3
     Case 3:19-cv-04238-MMC Document 164 Filed 05/26/20 Page 5 of 5




 1                                        Attorneys for Plaintiffs Proofpoint, Inc. and
                                          Cloudmark LLC
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           4               Case No. 3:19-cv-04238-MMC (RMI)
                             PLAINTIFFS’ MOTION TO CHANGE TIME PURSUANT TO CIVIL L.R. 6-3
